Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

Subscription Agreement between the Company, and purchaser identified on the
signature page to this Agreement (the “Subscriber”), and is being delivered to
the Subscriber in connection with its investment in OriginClear, Inc., a Nevada
corporation (the “Company”). The Company is conducting a private placement (the
“Offering”) for an amount of up to $2,000,000 of Units, each Unit consisting of
(i) 100 shares (the “Series G Preferred Shares”) of the Company’s newly created
Series G Preferred Stock, having the rights set forth the Certificate of
Designation of Series G Preferred Stock substantially in the form of Exhibit A
hereto (the “Series G Certificate of Designation”), and (ii) shares of common
stock of the Company, in an amount determined by dividing $50,000by the closing
price of the common stock on the date the Company has banked funds and received
executed subscription documents and the purchase price under the Subscription
Agreement from the investor (the “Common Shares”; the Units, the Series G
Preferred Shares, and the Common Shares are referred to collectively herein as
the “Securities”) at a purchase price of $100,000 per Unit. For the avoidance of
doubt, the amount of Series G Preferred Shares and Common Shares received by
Subscriber will be determined on a pro rata basis with respect to any partial
Units purchased.

 

IMPORTANT INVESTOR NOTICES

 

NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THE UNITS EXCEPT FOR THIS SUBSCRIPTION AGREEMENT AND ANY SUPPLEMENTS
HERETO (THE “AGREEMENT”), AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY
REPRESENTATIONS EXCEPT THOSE CONTAINED HEREIN.

 

THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT ACKNOWLEDGES
AND AGREES TO THE FOREGOING RESTRICTIONS.

 

THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD
NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES
ACT. YOU MUST CONDUCT AND RELY ON YOUR OWN EVALUATION OF THE COMPANY AND THE
TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED, IN DECIDING
WHETHER TO INVEST IN THE OFFERING.

 

THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
UNITS DESCRIBED HEREIN.

 

NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF UNITS
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE. THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF UNITS, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN. ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.

 

NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.

 

 

 

 

THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND INTENTIONS.
THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING STATEMENTS IS
SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER MATERIALLY.

 

THE OFFERING PRICE OF THE UNITS HAS BEEN DETERMINED ARBITRARILY. THE PRICE OF
THE UNITS DOES NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS OR
BOOK VALUE OF THE COMPANY, OR TO POTENTIAL ASSETS, EARNINGS, OR BOOK VALUE OF
THE COMPANY. THERE IS NO PUBLIC MARKET FOR THE COMPANY”S SERIES G PREFERRED
STOCK AND A LIMITED MARKET IN THE COMPANY’S COMMON STOCK AND THERE CAN BE NO
ASSURANCE THAT AN ACTIVE TRADING MARKET IN ANY OF THE COMPANY’S SECURITIES WILL
DEVELOP OR BE MAINTAINED. THE PRICE OF SHARES OF COMMON STOCK QUOTED ON THE OTC
MARKETS OR TRADED ON ANY EXCHANGE MAY BE IMPACTED BY A LACK OF LIQUIDITY OR
AVAILABILITY OF SUCH SHARES FOR PUBLIC SALE AND ALSO WILL NOT NECESSARILY BEAR
ANY RELATIONSHIP TO THE ASSETS, EARNINGS, BOOK VALUE OR POTENTIAL PROSPECTS OF
THE COMPANY. SUCH PRICES SHOULD NOT BE CONSIDERED ACCURATE INDICATORS OF FUTURE
QUOTED OR TRADING PRICES THAT MAY SUBSEQUENTLY EXIST FOLLOWING THIS OFFERING.

 

THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS AGREEMENT WHETHER ALL OF THE UNITS
OFFERED HEREBY HAVE BEEN SOLD.

 

FOR RESIDENTS OF ALL STATES

 

THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED
AND SOLD IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION
4(a)(2) THEREUNDER AND REGULATION D (RULE 506) OF THE SECURITIES ACT AND
CORRESPONDING PROVISIONS OF STATE SECURITIES LAWS.

 

THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

- 2 -

 

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION (“SEC”), ANY STATE SECURITIES
COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THIS AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE. EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION. IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.

 

FOR FLORIDA RESIDENTS ONLY

 

THE SECURITIES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER
IN A TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT. THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN
ADDITION, ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE
WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
SUBSCRIBER TO THE COMPANY, AN AGENT OF THE COMPANY, OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH SUBSCRIBER, WHICHEVER
OCCURS LATER.

 

- 3 -

 

 

1. SUBSCRIPTION AND PURCHASE PRICE

 

(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Units
indicated on the Subscriber’s signature pages hereof on the terms and conditions
described herein.

 

(b) Purchase of Units. The Subscriber understands and acknowledges that the
Purchase Price to be remitted to the Company in exchange for the Units shall be
set at $100,000 per Unit, for an aggregate purchase price as set forth on page
12 hereof (the “Aggregate Purchase Price”). The Subscriber shall concurrently
with delivery of this Agreement to the Company pay the Purchase Price for the
Units subscribed for hereunder, payable in United States Dollars, by wire
transfer of immediately available funds to the Company in accordance with the
wire instructions provided on Annex A. The Subscriber understands and agrees
that, subject to Section 2 and applicable laws, by executing this Agreement, it
is entering into a binding agreement. Notwithstanding the foregoing or anything
in this Agreement to the contrary, the Company acknowledges it received the
Aggregate Purchase Price from the Subscriber following execution of the Original
Subscription Agreement.

 

2. ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES

 

(a) Acceptance or Rejection. Subject to full, faithful and punctual performance
and discharge by the Company of all of its duties, obligations and
responsibilities as set forth in this Agreement and any other agreement entered
into between the Subscriber and the Company relating to this subscription
(collectively, the “Transaction Documents”), the Subscriber shall be legally
bound to purchase the Units pursuant to the terms and conditions set forth in
this Agreement. For the avoidance of doubt, upon the occurrence of the failure
by the Company to fully, faithfully and punctually perform and discharge any of
its duties, obligations and responsibilities as set forth in any of the
Transaction Documents, which shall have been performed or otherwise discharged
prior to the Closing, the Subscriber may, on or prior to the Closing (as defined
below), at its sole and absolute discretion, elect not to purchase the Units and
provide instructions to the Company to receive the full and immediate refund of
the Aggregate Purchase Price. The Subscriber understands and agrees that the
Company reserves the right to reject this subscription for Units in whole or
part in any order at any time prior to the Closing for any reason or for no
reason, notwithstanding the Subscriber’s prior receipt of notice of acceptance
of the Subscriber’s subscription. In the event the Closing does not take place
because of (i) the rejection of subscription for Units by the Company; or (ii)
the election not to purchase the Units by the Subscriber; or (iii) failure to
effectuate an initial closing on or prior to April 30, 2019 (unless extended in
the discretion of the Company) for any reason or no reason, this Agreement and
any other Transaction Documents shall thereafter be terminated and have no force
or effect, and the parties shall take all steps, to ensure that the Aggregate
Purchase Price shall promptly be returned or caused to be returned to the
Subscriber without interest thereon or deduction therefrom.

 

(b) Closing. The closing of the purchase and sale of the Units hereunder (the
“Closing”) shall take place at the offices of the Company or such other place as
determined by the Company and may take place in one of more closings. Closings
shall take place on a Business Day promptly following the satisfaction of the
conditions set forth in Section 7 below, as determined by the Company (the
“Closing Date”). “Business Day” shall mean from the hours of 9:00 a.m. (Eastern
Time) through 5:00 p.m. (Eastern Time) of a day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized or
required to be closed. The Series G Preferred Shares and Common Shares
comprising the Units purchased by the Subscriber will be delivered by the
Company within 15 Business Days following the Closing Date.

 

(c) Following Acceptance or Rejection. The Subscriber acknowledges and agrees
that this Agreement and any other documents delivered in connection herewith
will be held by the Company. In the event that this Agreement is not accepted by
the Company for whatever reason, which the Company expressly reserves the right
to do, this Agreement, the Aggregate Purchase Price received (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Agreement. If this Agreement is accepted by the Company, the Company is entitled
to treat the Aggregate Purchase Price received as an interest free loan to the
Company until such time as the Subscription is accepted.

 



- 4 -

 

 

3. THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a) The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized by all the
necessary corporate actions, and no other acts or proceedings on the part of the
Subscriber are necessary to authorize the execution, delivery or performance by
the Subscriber of this Agreement, if applicable, and this Agreement constitutes
a valid and legally binding obligation of the Subscriber, except as may be
limited by bankruptcy, reorganization, insolvency, moratorium and similar laws
of general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of the obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).

 

(b) The Subscriber acknowledges its understanding that the Offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”), by virtue of Section 4(a)(2) of
the Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the Subscriber represents and warrants
to the Company and its affiliates as follows:

 

(i) The Subscriber realizes that the basis for the exemption from registration
may not be available if, notwithstanding the Subscriber’s representations
contained herein, the Subscriber is merely acquiring the Securities for a fixed
or determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.

 

(ii) The Subscriber realizes that the basis for exemption would not be available
if the Offering is part of a plan or scheme to evade registration provisions of
the Securities Act or any applicable state or federal securities laws.

 

(iii) The Subscriber is acquiring the Securities solely for investment purposes,
and not with a view towards, or resale in connection with, any distribution of
the Securities

 

(iv) The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.

 

(v) The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.

 

(vi) The Subscriber has carefully reviewed and understands this Agreement in its
entirety, including without limitation all Exhibits hereto (including the Series
G Certificate of Designation, and the security agreement attached as Exhibit B
(the “Security Agreement”)) and Composite Annex B including the Risk Factors
included therein.

 

(vii) The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber or its agents (including that which is
attached hereto forming Composite Annex B, attached hereto), has carefully
reviewed them and understands the information contained therein, prior to the
execution of this Agreement.

 

(c) The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors.

 

(d) The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks as described on Annex C, attached
hereto.

 



- 5 -

 

 

(e) The Subscriber will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber understands that any sales or transfers of the Securities are further
restricted by state securities laws.

 

(f) No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Units, the Subscriber
is not relying upon any representations other than those contained herein.

 

(g) The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

(h) The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel acceptable to the Company, such
Securities may be sold without registration under the Securities Act, as well as
any applicable “blue sky” or state securities laws:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SHARES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES
AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING
SUCH SHARES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

(i) Neither the SEC nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the Offering. There is no
government or other insurance covering any of the Securities.

 

(j) The Subscriber and its Advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering, the Securities, and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.

 

(k) In making the decision to invest in the Securities the Subscriber has relied
solely upon the information provided by the Company in the Transaction
Documents. To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.

 

(l) The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(m) The Subscriber is not relying on the Company or any of its employees,
agents, or advisors with respect to the legal, tax, economic and related
considerations of an investment in the Securities, and the Subscriber has relied
on the advice of, or has consulted with, only its own Advisors.

 

- 6 -

 

 

(n) The Subscriber acknowledges that any estimates or forward-looking statements
or projections furnished by the Company to the Subscriber were prepared by the
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.

 

(o) No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.

 

(p) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(q) This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason or for no
reason.

 

(r) The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein.

 

(s) The Subscriber is, and on each date on which the Subscriber acquires
restricted Securities will be, an “Accredited Investor” as defined in Rule
501(a) under the Securities Act. In general, an “Accredited Investor” is deemed
to be an institution with assets in excess of $5,000,000 or individuals with a
net worth in excess of $1,000,000 (excluding such person’s principal residence)
or annual income exceeding $200,000 or $300,000 jointly with his or her spouse.

 

(t) The Subscriber, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the Offering, and has so
evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.

 

(u) The Subscriber has reviewed, or had an opportunity to review, the Company’s
Annual Report on Form 10-K for the year ended December 31, 2017 filed with the
SEC on April 17, 2018 as well as all of the Company’s filings with the SEC since
the Company’s Annual Report on Form 10-K for the year ended December 31, 2017
filed with the SEC on April 17, 2018 (the “SEC Filings”), all of which are
deemed incorporated herein by reference, including, without limitation, all
“Risk Factors” and “Forward Looking Statements” disclaimers contained in the SEC
Filings.

 



- 7 -

 

 

4. THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a) The Company is a corporation, validly existing and in good standing under
the laws of Nevada, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.

 

(b) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company.

 

(c) The execution, delivery and performance by the Company of this Agreement,
the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby party do not and will not conflict with or
violate any provision of the Company’s articles of incorporation or other
organizational or charter documents.

 

(d) The Company’s capitalization as of December 31, 2018 is substantially as set
forth in Annex D.

 

5. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

 

(a) As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement.

 

(b) The representations and warranties of the Company contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct in all material respects as of
the Closing as if made on the Closing Date (except for any such representations
and warranties which are as of a different specific date).

 

6. MISCELLANEOUS PROVISIONS

 

(a) No inference shall be drawn in favor of or against any party by virtue of
the fact that such party’s counsel was or was not the principal draftsman of
this Agreement.

 

(b) Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c) Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(d) The representations, warranties and agreement of the Subscriber and the
Company made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Securities.

 

(e) Any party may send any notice, request, demand, claim or other communication
hereunder to the Subscriber at the address set forth on the signature page of
this Agreement or to the Company at its primary office (including personal
delivery, expedited courier, messenger service, fax, ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties written notice in the manner herein set forth.

 

(f) Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person or entity, the obligation of the Subscriber
shall be joint and several and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, each such person or entity and its heirs, executors, administrators,
successors, legal representatives and assigns. This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 



- 8 -

 

 

(g) This Agreement is not transferable or assignable by the Subscriber.

 

(h) Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by both (a) the Company and (b)
the Subscribers.

 

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, without giving effect to conflicts of law
principles.

 

(j) The Company and the Subscriber hereby agree that any dispute that may arise
between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in New York County, New York, and they hereby
submit to the exclusive jurisdiction of the federal and state courts of the
State of New York located in New York County with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Agreement or any acts or
omissions relating to the sale of the Securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, postage prepaid, in care of the
address set forth herein or such other address as either party shall furnish in
writing to the other.

 

(k) WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

 

(l) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

7. LEAK OUT.

 

The Subscriber hereby agrees that, for a period commencing on the date of this
Agreement, and expiring on the date that the Subscriber does not beneficially
own any Common Shares (the “Restricted Period”), Subscriber will not sell,
dispose or otherwise transfer, directly or indirectly, (including, without
limitation, any sales, short sales, swaps or any derivative transactions that
would be equivalent to any sales or short positions) on any Trading Day during
the Restricted Period (any such date, a “Date of Determination”), shares of
common stock of the Company (including, without limitation, any Common Shares),
in an amount more than 1% of the Monthly Daily Trading Volume of the common
stock as reported by Bloomberg, LP for the applicable Date of Determination. The
“Monthly Daily Trading Volume” means the total trading volume for the prior 30
calendar days of the common stock as of the Date of Determination. The
Subscriber agrees that the Company may have stop transfer instructions placed
with the Company’s transfer agent against transfer of shares held by Subscriber
except in compliance with this Section 7. “Trading Day” means any day on which
the New York Stock Exchange is open for business.

 

[Signature Pages Follow]

 



- 9 -

 

 

SUBSCRIBER MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the     day
of                     , 2019.

 

                                                            x  $100,000 for each
Unit        =                                                    Units
subscribed for Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

 

1. ☐ Individual   7. ☐ Trust/Estate/Pension or Profit sharing Plan 2. ☐  Joint
Tenants with Right of Survivorship   8. ☐  Date
Opened:                          As a Custodian
for                                                  Under the Uniform Gift to
Minors Act of the State of                                                  3.
☐  Community Property   9. ☐  Married with Separate Property 4. ☐  Tenants in
Common   10. ☐  Keogh 5. ☐  Corporation/Partnership/ Limited Liability Company  
11. ☐  Tenants by the Entirety 6. ☐  IRA        

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below.

 

YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):   

 

Account Name:    

 

Account Number:   

 

Representative Name:    

 

Representative Phone Number:   

 

Address:    

 

City, State, Zip:    

 

- 10 -

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 13.

SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 14.

 

EXECUTION BY NATURAL PERSONS

 

Exact Name in Which Title is to be Held

 

      Name (Please Print)   Name of Additional Subscriber             Residence:
Number and Street   Address of Additional Subscriber             City, State and
Zip Code   City, State and Zip Code             Social Security Number   Social
Security Number             Telephone Number   Telephone Number             Fax
Number (if available)   Fax Number (if available)             E-Mail (if
available)   E-Mail (if available)             (Signature)   (Signature of
Additional Subscriber)       ACCEPTED this              day of          , 2019,
on behalf of the Company.

 



  ORIGINCLEAR, INC.       By:       Name: Riggs Eckelberry     Title: Chief
Executive Officer

 

[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]

 

- 11 -

 

 

Exhibit A

 

Certificate of Designation of Series G Preferred Stock

 

See 8-K filed 1/22/2019
[http://www.sec.gov/Archives/edgar/data/1419793/000121390019001060/f8k011619ex3-1_originclear.htm]

 

- 12 -

 

 

Exhibit B

 

SECURITY AGREEMENT

SECURITY AGREEMENT (this “Agreement”), dated as of __________________, 2019, by
and among OriginClear, Inc., a Nevada corporation (“Company”), and the secured
parties signatory hereto as amended from time to time, and their endorsees,
transferees and assigns (collectively, the “Secured Party”).

W I T N E S S E T H:

WHEREAS, pursuant to a Subscription Agreements between the Company and the
Secured Party (the “Purchase Agreements”), the Company has agreed to issue to
the Secured Party and the Secured Party has agreed to purchase from the Company,
shares of the Company’s Series G Preferred Stock and certain other securities
(collectively, the “Securities”);

WHEREAS, pursuant to the Certificate of Designation of the Series G Preferred
Stock, the Company will be required to redeem from the Secured Party any
outstanding shares of Series G Preferred Stock on April 30, 2021, subject to the
terms and conditions set forth therein (the “Secured Obligation”);

WHEREAS, in order to induce the Secured Party to purchase the Securities, the
Company has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to it a second priority
security interest in certain property of Company (on a pro rata and pari passu
basis among all holders of the Series G Preferred Stock) to secure the prompt
payment, performance and discharge of the Secured Obligation;

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.       Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
shall have the respective meanings given such terms in Article 9 of the UCC.

(a)       “Collateral” has the meaning set forth in Section 2.

(b)       “UCC” means the Uniform Commercial Code, as currently in effect in the
State of New York.

2.       Security Interest. (a) Company hereby assigns and grants to Secured
Party a second priority security interest (junior only to the security interest
held by the holders of the Company’s Series F Preferred Stock) and continuing
lien in all of Debtor’s right, title and interest in and to all of the
Collateral described in Schedule A to this Agreement, regardless of where
located, including all insurance claims and other rights to payment related to
the foregoing, and products of the foregoing and all accessions to,
substitutions and replacements for, each of the foregoing (all of the foregoing
described property is referred to herein as the “Collateral.”

 

 - 13 -

 

 

3.       Secured Parries. The Secured Party will consist, on a pro rata and pari
passu basis, of the holders of the Company’s Series G Preferred Stock. The
identity of the Secured Parties will be deemed to be amended from time to time
accordingly.

3.       Representations, Warranties, Covenants and Agreements of the Company.
The Company represents and warrants to, and covenants and agrees with, the
Secured Party as follows:

(a)       Company is the owner of the Collateral, and no other person or entity
has any right, title, claim or interest in, against or to the Collateral (other
than the security interest held by the holders of the Company’s Series F
Preferred Stock). 

(b)       This Agreement (i) has been duly authorized by all necessary corporate
action of the Company, (ii) has been duly executed by the Company, and (iii)
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.

(c)       Company’s place of business (or, if Company has more than one place of
business, its principal executive office is located at 525 S. Hewitt Street, Los
Angeles, CA 90013. The Company’s true legal name is as set forth in the preamble
to this Agreement. The Company’s jurisdiction of formation is and has been, as
set forth in the preamble to this Agreement. Company does not do business under
any trade name or fictitious business name. Company will notify Secured Party,
in writing, within at least thirty (30) days of any change in its place of
business or jurisdiction of formation or the adoption or change of its legal
name, any trade name or fictitious business name, and will upon request of
Secured Party, execute or authenticate any additional financing statements or
other certificates or records necessary to reflect any change in its place of
business or jurisdiction of formation or the adoption or change in its legal
name, trade names or fictitious business name.

4.       Protection of Collateral by Company.

(a)       Company will not, without the prior written consent of Secured Party,
sell, transfer or dispose of any Collateral. Company may encumber the Collateral
through junior liens subordinated to the senior lien of the Secured Party in
accordance with this Agreement. For purposes of this Agreement, granting license
or sublicense rights to the Collateral shall not be deemed a sale, transfer or
disposition of such Collateral, unless the agreement of license or sublicense
creates in the licensee or sublicensee rights in the Collateral which are
superior to those of the Company. Company shall, at its own expense, appear in
and defend any and all actions and proceedings which purport to affect title to
the Collateral, or any part thereof, or which purport to affect the security
interest of Secured Party therein under this Agreement.

(b)       Company, in a timely manner, shall execute or otherwise authenticate,
or obtain, any document or other record, give any notices, do all other acts,
and pay all costs associated with the foregoing, that Secured Party determines
is reasonably necessary to protect the Collateral against rights, claims or
interests of third parties, or otherwise to preserve the Collateral as security
hereunder.

 - 14 -

 

 

(c)       Company shall promptly notify Secured Party of any claim against the
Collateral adverse to the interest of Secured Party therein not mentioned
herein.

5.       Further Acts of Company. Company shall, at the request of Secured
Party, execute or otherwise authenticate and deliver to Secured Party any
financing statements, financing statement changes and any and all additional
instruments, documents and other records, and Company shall perform all actions,
that from time to time Secured Party may reasonably deem necessary or desirable
to carry into effect the provisions of this Agreement or to establish or
maintain a security interest in the Collateral having the priority provided for
herein or otherwise to protect Secured Party’s interest in the Collateral.

4.       Rights and Remedies Upon Default.

(a)       Each of the following is an “Event of Default” under this Agreement
when continuing ten (10) business days’ after written notice is delivered to
Debtor: (i) default shall be made in the payment of the Secured Obligation; (ii)
the Debtor shall make an assignment for the benefit of its creditors or shall
file or commence or have filed or commenced against it any proceeding for any
relief under any bankruptcy or insolvency law or any law or laws relating to the
relief of debtors, readjustment of indebtedness, reorganizations, compositions
or extensions, or a receiver or trustee shall be appointed for the undersigned;
(iii) the liquidation, dissolution, merger or consolidation of Company (except
where provision is made in any such transaction for the Secured Party to be paid
any remaining Secured Obligation in connection with any such transaction).

(b)       Upon the occurrence of any Event of Default (and subject to the rights
of the Series F Preferred Stock), Secured Party at its election, may file
appropriate UCC or other financing statements (subject to prior approval of the
Company, such approval not to be unreasonably withheld or delayed), or other
documents to perfect its security interest in the Collateral, together with any
and all continuation, amendments and modification filings related thereto and
any other filings or recordings Secured Party deems necessary or appropriate
with respect to the Collateral and Secured Party’s interest therein, and declare
the entire outstanding balance of the Secured Obligation, immediately due and
payable, together with all costs of collection, including reasonable attorneys’
fees, or may exercise upon or enforce its rights in the Collateral, as set forth
herein or under applicable law.

(c)       If an Event of Default shall occur, then, in each and every such case,
Secured Party may at any time thereafter exercise and/or enforce any of the
following rights and remedies at Secured Party's option:

(1) The Secured Obligation shall, at Secured Party's sole option, become
immediately due and payable.

(2) At its option: (a) take any reasonable and lawful action to protect and
realize upon its security interest in the Collateral; and (b) in addition to the
foregoing, and not in substitution therefor, exercise any one or more of the
rights and remedies exercisable by Secured Party under any other provision of
this Agreement, or as provided by applicable law (including, without limitation,
the UCC). Secured Party shall have no duty to take any action to preserve or
collect the Collateral.



 - 15 -

 

 

5.       Applications of Proceeds. Subject to the rights of the Series F
Preferred Stock, the proceeds of any sale, lease or other disposition of the
Collateral hereunder shall be applied first, to the expenses of retaking,
holding, storing, processing and preparing for sale, selling, and the like
(including, without limitation, any taxes, fees and other costs incurred in
connection therewith) of the Collateral, to the reasonable attorneys’ fees and
expenses incurred by the Secured Party in enforcing its rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Secured Obligations (for the avoidance of doubt, on a pro
rata and pari passu basis among the parties constituting the Secured Party), and
to the payment of any other amounts required by applicable law, after which the
Secured Party shall pay to the Company any surplus proceeds. Subject to the
rights of the Series F Preferred Stock, if, upon the sale, license or other
disposition of the Collateral hereunder, the proceeds thereof are insufficient
to pay all amounts to which the Secured Party is legally entitled, the Company
will be liable for the deficiency, together with interest thereon, at the rate
of 10% per annum (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Party to collect such deficiency. To the extent
permitted by applicable law, the Company waives all claims, damages and demands
against the Secured Party arising out of the repossession, removal, retention or
sale of the Collateral, unless due to the gross negligence or willful misconduct
of the Secured Party.

6.       Costs and Expenses. The Company agrees to pay all out-of-pocket fees,
costs and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements, continuation statements,
partial releases and/or termination statements related thereto or any expenses
of any searches reasonably required by the Secured Party. The Company shall also
pay all other claims and charges which in the reasonable opinion of the Secured
Party might prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein. The Company will also, upon demand, pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Party may incur in connection with (i) the enforcement of this
Agreement, or (ii) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral.

7.       Responsibility for Collateral. The Company assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Company hereunder or shall in no way be affected or diminished by reason of the
loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason.

8.       Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which the Secured Obligation has been made in full or
otherwise have been discharged, expired, or terminated. Upon such termination,
the Secured Party, at the request and at the expense of the Company, will join
in executing any termination statement with respect to any financing statement
executed and filed pursuant to this Agreement.



 - 16 -

 

 

9.       Power of Attorney.

Company appoints Secured Party and any officer thereof as Company’s attorney in
fact with full power in Company’s name and behalf to do every act which Company
is obligated to do or may be required to do hereunder; however, nothing in this
paragraph shall be construed to obligate Secured Party to take any action
hereunder nor shall Secured Party be liable to Company for failure to take any
action hereunder. This appointment shall be deemed a power coupled with an
interest and shall not be terminable as long as the Secured Obligation is
outstanding and shall not terminate on the disability or incompetence of Debtor.

10.       Notices. All notices, requests, demands and other communications
hereunder shall be in writing and made in accordance with the applicable
Subscription Agreement.

11.       Miscellaneous.

(a)       No course of dealing between the Company and the Secured Party, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.

(b)       All of the rights and remedies of the Secured Party with respect to
the Collateral, whether established hereby or by any other agreements,
instruments or documents or by law shall be cumulative and may be exercised
singly or concurrently.

(c)       This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

(d)       In the event that any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

(e)       No waiver of any breach or default or any right under this Agreement
shall be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.



 - 17 -

 

 

(f)       This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and assigns.

(g)       Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h)       This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent the validity, perfection or enforcement
of a security interest hereunder in respect of any particular Collateral which
are governed by a jurisdiction other than the State of New York in which case
such law shall govern. Each of the parties hereto irrevocably submit to the
exclusive jurisdiction of any New York State or United States Federal court
sitting in Manhattan county over any action or proceeding arising out of or
relating to this Agreement, and the parties hereto hereby irrevocably agree that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or Federal court. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The parties hereto further waive any objection to venue in the
State of New York and any objection to an action or proceeding in the State of
New York on the basis of forum non conveniens.

(i)       This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.



 - 18 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

  ORIGINCLEAR, INC.       By:     Name:  Riggs Eckelberry   Title: Chief
Executive Officer                                       [SECURED PARTIES]      
  By:           Name:           Title:  

 

 - 19 -

 

 

ANNEX A

 

WIRE INSTRUCTIONS



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 20 -

 

 

COMPOSITE ANNEX B

 

DOCUMENTATION PROVIDED TO SUBSCRIBER

 

(See Attached)



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 21 -

 

 

ANNEX C

 

RISK FACTORS

 

 

An investment in the Securities of the Company involves a high degree of risk
and should be considered only by persons who can afford to lose their entire
investment and who have no need for liquidity in their investment. You should
carefully consider the risk factors described below, and discussed in the
section titled “Risk Factors” in our most recent Annual Report on Form 10-K, as
well as the risks, uncertainties and additional information set forth in our SEC
Filings incorporated by reference herein. Our business, financial condition or
results of operations could be materially adversely affected by any of these
risks. The trading price of our common stock could decline due to any of these
risks, and you may lose all or part of your investment.

 

Risks Related to the Securities and This Offering

 

There is no public market for the Series G Preferred Shares and a limited public
market for the Common Stock.

 

There is no public market for the Series G Preferred Shares, and we not intend
to have such securities quoted or listed on any market. In addition, our common
stock is quoted on the OTC Pink which is an unorganized, inter-dealer,
over-the-counter market which provides significantly less liquidity than the
NASDAQ Capital Market or other national securities exchange. These factors may
have an adverse impact on the trading and price of our common stock.

 

The Securities will be subject to restrictions on resale.

 

We have not registered the sale of any of the Securities under the Securities
Act or any state securities laws. The securities offered hereby are highly
illiquid, and are not transferable except in accordance with the Securities Act.
Consequently, the Securities may not be resold or otherwise transferred unless
they are subsequently registered under applicable securities laws or an
exemption therefrom is available. In view of these and other limitations to the
transfer of the Securities as described herein, the Securities should be
considered an illiquid investment which may need to be held indefinitely.
Limitations on the transfer of the Securities may also adversely affect the
price that a Subscriber might be able to obtain for such securities in a private
sale.

 

The price of the Units has been determined without a third party valuation or
fairness opinion.

 

We have set the price of Units without the benefit of any third party valuation
or fairness opinion or review. You must make your own determination as to the
accuracy, fairness or reasonableness of the price of the Units and the other
terms of the Offering.

 

We will have significant discretion over the use of the gross proceeds.

 

The Company intends to use the net proceeds of this Offering for general
corporate purposes and to meet working capital needs. Accordingly, Company
management will have broad discretion as to the application of such proceeds.
There can be no assurance that management’s use of proceeds generated through
this Offering will prove optimal or translate into revenue or profitability for
the Company.

 

There is no investor counsel.

 

The Company has not retained any independent professionals to review or comment
on this Offering or otherwise protect the interests of Subscribers. Although the
Company has retained its own counsel, neither such firm nor any other firm has
made any independent examination of any factual matters represented by
management herein, and purchasers of the Securities offered hereby should not
rely on any such firms so retained with respect to any matters herein described.

 



- 22 -

 

 

No governmental entity has evaluated our securities.

 

No federal or state commission, department or agency has made any evaluation,
finding, recommendation or endorsement with respect to the Securities.

 

Additional stock offerings in the future may dilute then-existing shareholders’
percentage ownership of the Company.

 

Given our plans and expectations that we may need additional capital and
personnel, we may need to issue additional shares of common stock or securities
convertible or exercisable for shares of common stock, including convertible
preferred stock, convertible notes, stock options or warrants. The issuance of
additional securities in the future will dilute the percentage ownership of then
current stockholders. Without limiting the generality of the foregoing, the
Company will designate up to 6,000 shares of Series G Preferred Stock and may
issue such additional shares of Series G Preferred Stock without obtaining the
consent of the Subscribers in this Offering, and the Company may conduct other
offerings concurrent with this offering.

 

We may be unable to redeem the Series G Preferred Shares when required.

 

Pursuant to the Series G Certificate of Designation, the Company will be
required to redeem the Series G Preferred Shares on April 30, 2021 for the
stated value plus any accrued but unpaid dividends. There is no assurance the
Company will be able to make such payment. Further, although such redemption
will be secured by a second priority security interest in certain of our assets
pursuant to the Security Agreement, there is no assurance holders will be able
to realize such amount pursuant to such security interest. In addition, we will
be required to redeem any outstanding shares of our Series F Preferred Stock on
September 1, 2020, which is prior to the date that we will be required to redeem
our outstanding shares of Series G Preferred Stock, and may have an adverse
effect on our available capital for such redemption.

 

The Series G Preferred Shares will not have voting rights.

 

Holders of the Series G Preferred Shares will not have any voting rights, except
as may be required under applicable law. Thus, the holders of the Series G
Preferred Shares will have no right to participate in the election of directors
of the Company or any other matter that may be brought to the vote of the
shareholders of the Company.

 

The Series G Preferred Shares will be subject to the Company’s right of
redemption.

 

Pursuant to the Series G Certificate of Designation, the Company will have the
right to redeem outstanding shares of Series G Preferred Stock, in the Company’s
discretion, subject to the terms and conditions set forth therein. Such
redemption, if it occurs, may reduce the return on Series G Preferred Shares for
Subscribers, as redeemed shares will no longer be entitled to further dividends.

 

The Series G Preferred Stock will not be convertible to Common Stock.

 

The Series G Preferred Stock will not be convertible to Common Stock. This may
reduce the value of the Series G Preferred Stock as the holders, by virtue of
being holders of the Series G Preferred Shares, will not have the opportunity to
benefit from any increase in the market price of the Common Stock.

 

Investors should consult their own tax advisers regarding tax consequences of
this Offering and the Series G Preferred Shares.

 

The Company makes no representations regarding the tax treatment that will apply
to the Series G Preferred Shares or this Offering, including, without
limitation, with respect to any dividend or redemption payments under the Series
G Preferred Shares. Subscribers should consult their own tax advisers regarding
such tax consequences.

 

- 23 -

 

 

ANNEX D

 

CAPITALIZATION



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



- 24 -

